Weakness of mind alone, without fraud, does not appear to be a sufficient ground to invalidate an instrument. It is said that a court of equity will not measure the size of people's understandings or capacities. 1 Mad. Ch. Pr., 280. Excessive old age, with weakness of mind, may be a ground for setting aside a conveyance obtained under such circumstances. But old age alone, without some proofs of fraud, will not invalidate a transaction. 1 Mad. Ch. Pr., 283. The answer denies that the plaintiff was incapable to contract when the lease was made, either from old age or intoxication. A vendee who knows that there is a gold mine on the land is not compelled to disclose that fact to the vendor. But if he is interrogated as to his knowledge of such a thing, and he then denies any knowledge of the mine, this denial will make the transaction fraudulent. The defendant admits that he had picked up some gold on the land before the lease was executed, and he does not state in his answer that he disclosed that fact to the lessor. But he expressly denies that he was ever interrogated by any one on that subject or ever made any false representations concerning the gold so by him picked up.
The nature of the rent reserved in the lease clearly shows the lessor knew for what purpose the lease was taken by the lessee. It seems to us that the defendant has fully and fairly answered every material charge and allegation in the bill, and that (459) he has expressly denied every charge which, if undenied, would authorize a court of equity to declare the lease fraudulent. We therefore think that the order made by the court below, continuing the injunction to the hearing of the cause, was erroneous, and that the injunction should have been dissolved.
PER CURIAM.                     Ordered to be certified accordingly.
Cited: Suttles v. Hay, 41 N.C. 127; Hartley v. Estis, 62 N.C. 169;Bond v. Mfg. Co., 140 N.C. 383. *Page 339 
(460)